Election/Restrictions
Claims 21 & 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 8, 2020.

Drawings
The drawings are objected to because they fail to show features corresponding to the claim limitations:
Claims 1 & 11: “one or more air management baffles located adjacent to an engine compartment and surrounding at least a portion of the drive shaft”.  
Claims 1 & 11: one or more air baffles that ”direct air flow between the one or more fans or impellers and the portion of the drive shaft, and remove heat from the drive shaft that originates in the engine compartment.”
Claims 3 & 14: “one or more fans or impellers . . . powered independently of the drive shaft.”
Claims 5 & 16: “one or more air management baffles that surround at least a portion of the drive shaft.”
Claims 6 & 17: “one or more air management baffles comprise a rigid material, a flexible material, or combinations thereof.”
Claims 7 & 18: “the drive shaft comprises a composite material”. The cross hatch pattern at Fig. 3d does not depict a composite material.  See MPEP 608.02 for the appropriate pattern.
Claims 10 & 19: “the insulation surrounds at least a portion of the one or more air management baffles.”
Claim 18: “one or more fans or impellors or both comprise a composite material”.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because the detailed description of the invention fails to describe details corresponding to the limitations of claims 6 & 18.

Claim Rejections - 35 USC § 112
Claims 1-7 & 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Each of claims 1, 5, 6, 10, 11, 16, 17 & 19 recites limitations pertaining to “one or more air management baffles [140]” that are formed and positioned to direct air flow and remove heat that originates in the engine compartment.  However, none of the drawings shows one or more air management baffles.  At Fig. 3D, reference numeral 140 indicates a solid blockage, not an air directing baffle.  At the other views, reference numeral 140 indicates empty space.  The specification provides no description of any particular structure constituting “air management baffles” that would necessarily direct air flow in a particular manner.  As such, it would not be possible for one of ordinary skill in the art to make or use the claimed invention without undue experimentation. In making this determination the examiner affirms that he has considered the breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Claims 3 & 14 recite the limitation, “one or more fans or impellers . . . powered independently of the drive shaft.”  The specification provides no explanation, much less an enabling disclosure of this is accomplished.  As such, it would not be possible for one of ordinary skill in the art to make or use the claimed invention without undue experimentation. In making this determination the examiner affirms that he has considered the breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by the inventor; any
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.

Claims 1-7 & 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 1, 5, 6, 10, 11, 16, 17 & 19 recites limitations pertaining to “one or more air management baffles [140]” that are formed and positioned to direct air flow and remove heat that originates in the engine compartment.  However, none of the drawings shows one or more air management baffles.  At Fig. 3D, reference numeral 140 indicates a solid blockage, not an air directing baffle.  At the other views, reference .

Response to Arguments
Applicant's arguments filed April 12, 2020 have been fully considered but they are not persuasive.  
Applicant argues that the drawing objections and claim rejections pertaining to the air management baffles are invalid because there is enough information in the application as filed to enable one skilled in the art to make the claimed invention without undue experimentation.  This in spite of the fact that no particular structure pertaining to air management baffles is shown or described.  When challenged with this fact in the December 2, 2020 interview, applicant’s representative replied that the baffles need not be anything other than empty space, which on its face contradicts claim 6 which states the baffles comprise material.  However, even if one were to accept that baffles are a synonym for empty space, it would not explain how such space would necessarily direct air flow in a particular manner, or be “formed” in particular positions, as claimed.  In the reply filed December 29, 2020 applicant argues that one skilled in the art can figure out on one’s own how to make baffles in manner that reads on the claims, 
Applicant argues that the drawing objections and claim rejections pertaining to the independently powered fans/impellors are invalid because there is enough information in the application as filed along with Fig. 3D to enable one skilled in the art to make the claimed invention without undue experimentation.  Neither the application as originally filed, nor Fig. 3D discloses any of the structural features that would be required to independently power the fans/impellors, much less do so  in a way that would make technical or economic sense over having them powered by the drive shaft.  As with the baffles, applicant argues that one skilled in the art can figure out on one’s own how to power the fans/impellors independently, but provides no evidence to support the argument.  Nor is any evidence provided in the reply filed April 12, 2021.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.